Citation Nr: 1015268	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for lumbar spine, intervertebral disc syndrome, 
status post diskectomy. 

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for left upper extremity ulnar neuritis, status 
post nerve transposition surgery.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from January 1978 to May 1990 
and from December 2003 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, granted service connection 
for lumbar spine intervertebral disc syndrome (IVDS) with a 
20 percent rating, and left upper extremity ulnar neuritis 
with a 10 percent rating, each effective from June 14, 2005.  

In April 2007, the Veteran filed a Notice of Disagreement 
(NOD) with the disability ratings initially assigned for his 
lumbar spine and ulnar nerve disabilities.  

A Statement of the Case (SOC) and Decision Review Officer 
(DRO) decision were issued in June 2008, which increased the 
disability rating assigned for the Veteran's left upper 
extremity ulnar neuritis from 10 percent to 20 percent 
effective June 14, 2005, and assigned a temporary total 
disability rating of 100 percent from July 13, 2006, to 
August 31, 2006, based on surgical or other treatment 
necessitating convalescence, and assigned a 20 percent 
schedular from September 1, 2006.  The evaluation for the 
Veteran's lumbar spine disability was continued.     

Later that month, the Veteran filed the VA Form 9 and 
perfected his appeal to the Board for the assignment of a 
higher initial rating for the above disabilities.  

Most recently, in a March 2009 rating decision, the RO 
assigned another temporary evaluation of 100 percent based on 
surgical or other treatment necessitating convalescence from 
November 10, 2008, to February 28, 2009 for the Veteran's 
left upper extremity ulnar neuritis.  The 20 percent 
schedular disability rating from March 1, 2009, was 
continued.  




Because the Veteran was already in receipt of temporary 100 
percent disability ratings from July 13, 2006, to August 31, 
2006, and from November 10, 2008, to February 28, 2009, the 
Board will not consider those periods in evaluating the left 
upper extremity ulnar neuritis claim adjudicated herein.  In 
the interest of clarity, the claim/appeal period reviewed 
herein pertains only to those intervals prior to July 13, 
2006, from September 1, 2006, to November 9, 2008, and from 
March 1, 2009, during which the Veteran has been in receipt 
of a 20 percent disability rating for the left upper 
extremity ulnar neuritis.   

The issue of entitlement to an initial evaluation higher than 
20 percent for lumbar spine, intervertebral disc syndrome, 
status post diskectomy is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the 
disability picture associated with his service-connected left 
upper extremity ulnar neuritis, more closely approximates 
severe incomplete paralysis of the ulnar nerve of the minor 
extremity such that a 30 percent schedular rating under 
Diagnostic Code (DC) 8516 is warranted.   


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the schedular 
criteria for an initial evaluation of 30 percent for the 
Veteran's service-connected left upper extremity ulnar 
neuritis have been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.124a, DC 8516 (2009). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice.

In the present case, the Veteran is challenging the initial 
rating assigned for his service-connected left upper 
extremity ulnar neuritis following the grant of service 
connection in the January 2007 rating decision.  Although 
review of the record discloses that the Veteran was not 
provided with a VCAA notice letter with respect to his claim 
for an initial rating, the Court, quoting from the 
legislative history of the VCAA, has held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering notice 
under 38 U.S.C.A. § 5103(a) no longer required because the 
purpose which the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, supra, at 491.

Moreover, the Board observes that the Veteran has been 
provided with ample opportunity to submit evidence and 
argument in support of his claim and to participate 
effectively in the processing of his claim for a higher 
initial rating during the course of this appeal.  As stated 
above, neither the Veteran nor his representative has alleged 
any prejudice with respect to the notice, or lack thereof, 
received for the initial rating claim during the course of 
this appeal. 

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, the June 
2008 SOC, and the November 2009 SSOC, which cumulatively 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the bases of the 
decision, and a summary of the evidence considered to reach 
the decision.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in March 2006 and May 2006 
in connection with his claim.  The examination reports have 
been reviewed and, cumulatively, include all relevant 
findings.  Neither the Veteran nor his representative has 
indicated that examination reports do not adequately portray 
the severity of the Veteran's left ulnar nerve disability.  
Thus, the Board finds that the examination reports are 
adequate for rating purposes in this case.  

Also, VA and private treatment records adequately identified 
as relevant to the Veteran's claim have been obtained and are 
associated with the claims folder.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim adjudicated herein.  In view of 
the foregoing, the Board will proceed with appellate review.  

II.  Facts and Analysis 

The Veteran seeks entitlement to an initial evaluation higher 
than 20 percent for his service-connected left upper 
extremity ulnar neuritis.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(Board must review the entire record, but does not have to 
discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, the Veteran's left upper extremity ulnar 
neuritis is evaluated pursuant to the criteria found at 38 
C.F.R. § 4.124a, DC 8516.  Under this diagnostic code, mild 
incomplete paralysis of the extremity warrants a 10 percent 
rating, whether on the minor or major side.  Moderate 
incomplete paralysis warrants a rating of 20 percent for the 
minor extremity, and a 30 percent rating for the major 
extremity.  Severe incomplete paralysis warrants a 30 percent 
rating for the minor extremity, and a 40 percent rating for 
the major extremity.  A maximum evaluation of 50 percent for 
the minor extremity and 60 percent for the major extremity 
for complete paralysis of the ulnar nerve of the major upper 
extremity, which is defined as being manifested by the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb; and 
weakened flexion of the wrist.


The Board initially notes that the Veteran has asserted, at 
various times, that he is left arm dominant.  See, e.g., the 
April 2007 NOD.  He has also reported that both arms are 
dominant.  See May 2006 QTC examination report.  While the 
Veteran is competent to report which arm is dominant, the 
Board notes that the evidence prior to May 2006 alternatively 
shows that the Veteran is right arm dominant, e.g., the 
January 2006 health record and the March 2006 QTC examination 
report.  In weighing the more recent inconsistent statements 
provided by the Veteran during the course of this appeal 
against this earlier evidence, the Board finds the earlier to 
be more credible and probative.  Thus, because the most 
probative evidence establishes that the Veteran is right arm 
dominant (i.e., that the right arm is the major extremity), 
the left arm will be considered the minor extremity for the 
purposes of this adjudication.  

After careful review of the evidence of record, the Board 
resolves reasonable doubt in the Veteran's favor and finds 
that the disability picture associated with his service-
connected left upper extremity ulnar neuritis more closely 
approximates severe incomplete paralysis such that an initial 
evaluation of 30 percent is warranted for the entire 
claim/appeal period for reasons explained below.  

At the March 2006 QTC medical examination report, the Veteran 
was noted to have sensory dysfunction with findings of pain 
and dysthesia involving the fourth and fifth digits due to 
his left ulnar neuritis disability.  

Approximately two months later, the Veteran demonstrated some 
weakening of the left wrist flexion at the May 2006 QTC 
medical examination, to include upon consideration of the 
Veteran's pain with motion.  Indeed, he demonstrated 
dorsiflexion of 70/70 degrees with pain at 60 degrees, palmar 
flexion of 60/80 degrees with pain at 18 degrees, radial 
flexion of 18/20 degrees with no noted report of pain, and 
ulnar flexion of 40/45 degrees with pain at 10 degrees. 

The Veteran was also noted to be able to pick up a piece of 
paper and tear it without difficulty.  However, he 
demonstrated difficulty tying shoelaces with the left hand 
and was unable to fasten buttons with the left hand.  
Examination of his hand dexterity revealed a gap between the 
proximal transverse crease of the palm to the left hand right 
fingertip of 3 centimeters (cm) and little fingertip of 5 cm.  
He was also noted to have moderately reduced left hand 
strength on examination.      

It is further noted that a VA occupational therapist student 
wrote in September 2006 that the Veteran showed limited 
flexion in the 4th and 5th digits of the left land.  

Moreover, a VA treatment record dated in March 2006 notes 
that the Veteran's EMG test results showed demyelination and 
axonal ulnar neuropathy of the elbow consistent with 
"moderate to severe cubital tunnel syndrome" and noted that 
he needed to see an orthopedic surgeon.  Later, the medical 
director at the comprehensive pain clinic (T.J.L., M.D.) 
referenced a then-upcoming surgical procedure involving the 
left ulnar nerve, and specifically described the Veteran's 
left ulnar nerve problem as "severe" in a September 2008 VA 
treatment record.  

Thus, for the foregoing reasons, the Board concludes that 
evidence for and against the assignment of an initial 
schedular rating of 30 percent for left upper extremity ulnar 
neuritis is at least in approximate balance and resolves 
reasonable doubt in favor of the Veteran in finding that his 
service-connected disability more closely approximates severe 
incomplete paralysis of the ulnar nerve of the minor 
extremity for the entire claim/appeal period.  38 C.F.R. 
§§ 4.3, 4.7.  Thus, no staged rating is warranted.  

In making the above determination, the Board has considered 
whether the Veteran is further entitled to the next higher 
rating of 50 percent for his service-connected left upper 
extremity ulnar neuritis.  However, the disability picture as 
shown by the evidence does not support the assignment of a 50 
percent rating for complete paralysis of the ulnar nerve of 
the minor extremity.  While there is some weakened flexion in 
the wrist demonstrated by the Veteran, as noted above, the 
evidence does not show that the presence of a "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, total loss of extension of the ring and 
little fingers, or the inability to spread the fingers (or 
reverse).  The evidence also does not show very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences or an 

inability to adduct the thumb.  See, e.g., May 2006 QTC 
medical examination report.  Thus, the overall disability 
picture does not more closely approximate the schedular 
criteria for a 50 percent disability rating under DC 8516.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available 
diagnostic codes and the evidence of record, the Board finds 
there are no other codes that provide a basis to assign a 
higher schedular evaluation for the Veteran's claimed left 
ulnar nerve disability.     

The Board has further considered whether the Veteran's left 
upper extremity ulnar neuritis warrants referral for 
consideration of a higher rating on an extraschedular basis.  
The governing criteria for the award of an extraschedular 
rating call for a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In such 
instances, the RO is authorized to refer the case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with average earning 
capacity impairment.  38 C.F.R. § 3.321(b); see Barringer v. 
Peake, 22 Vet. App. 242 (2008).  However, after review of the 
record, the Board finds that any limitations on his 
employability due to his service-connected disability have 
been contemplated in the currently assigned 30 percent 
disability rating under DC 8516.  The Court has held that, 
"if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

The Board recognizes that the Veteran reported in the 
September 2008 VA Form 21-8940 that his left ulnar neuritis 
prevented him from securing or following substantially 
gainful employment.  Also, an earlier treatment record dated 
in June 2006 includes his report of having had to miss work 
due to elbow and hand pain.  

However, the Board notes that the Veteran specifically wrote 
in August 2006 that both his service-connected left arm and 
back disabilities interfere with his employment.  

The Veteran filed a separate claim for a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities approximately six months after 
he filed the current claim, but did not appeal the RO's 
January 2007 denial of his TDIU claim to the Board.  His 
September 2008 VA Form 21-8940 initiated another claim for a 
TDIU and the claim was again denied by the RO in a March 2009 
rating decision.  The Veteran was notified of the decision in 
August 2009.  As of this time, no Notice of Disagreement has 
been received.  

Although it was not considered part of the claim/appeal 
period for the purposes of this adjudication for reasons 
explained above, the Board observes that the Veteran has 
undergone two surgeries for his left upper extremity ulnar 
neuritis during the course of this claim/appeal and has 
already received temporary total disability ratings for his 
periods of convalescence following the surgeries.  

In consideration of the foregoing, the evidence does not show 
that there has been marked interference with employment or 
frequent hospitalizations due to the Veteran's disability 
during the time relevant to the current claim/appeal.  Thus, 
the Board finds that the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant consideration of the 
assignment of an extraschedular rating.  

ORDER

An initial evaluation of 30 percent for left upper extremity, 
ulnar neuritis, status post nerve transposition surgery for 
the entire claim/appeal period is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.


[Continued on Next Page]



REMAND

After careful review of the record, the Board finds that a 
remand for further evidentiary development is required in 
this case, for reasons explained below.  

The Veteran seeks entitlement to an initial rating higher 
than 20 percent for his lumbar spine disability.  His 
disability is rated under DC 5243 for intervertebral disc 
syndrome. 

Under the schedule for rating spine disabilities, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009), the Veteran's 
intervertebral disc syndrome (pre-operative or postoperative) 
is to be evaluated either under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  Note (1) under the General Rating Formula for spine 
disabilities specifically instructs that any objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, associated with the back 
disability be evaluated separately under the appropriate 
diagnostic code.

In the present case, it is unclear based on the evidence of 
record whether the Veteran has bladder impairment associated 
with his low back disability.  The January 2009 QTC medical 
examiner wrote that the Veteran had urinary leakage two to 
three times per day requiring a pad change two to three times 
daily secondary to his lumbar disability.  However, it 
appears that the examiner's conclusion is based solely on the 
Veteran's account of such symptomatology as no objective 
testing of the Veteran's urinary system appears to have been 
conducted in connection with the examination to support the 
examiner's conclusion.  It is also noted that the Veteran had 
denied having any bowel or bladder dysfunction other than 
some urinary urgency in October 2008, approximately two 
months before the January 2009 QTC examination.  

Because the Board must consider whether the Veteran has a 
neurologic bladder impairment associated with his low back 
disability and, if so, evaluate the severity of the 
disability as part of its evaluation of the Veteran's 
increased rating claim for a lumbar disability, a remand for 
an appropriate medical examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment 
records at the VAMC pertaining to any 
treatment the Veteran received for his 
lumbar spine disability, to include any 
associated neurologic impairment, from 
November 2009 to the present, and 
associate them with the claims file.  The 
search should include any archived or 
retired records.  If no records are 
available, please make specific note of 
that fact in the claims file and include a 
memorandum of unavailability, which 
documents all efforts at obtaining the 
evidence, in the record.  

2.  Thereafter, schedule the Veteran for 
an appropriate medical examination to 
determine whether the Veteran has bladder 
impairment associated with his lumbar 
spine disability.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

a.  Based on review of the claims 
folder and thorough examination of the 
Veteran, the examiner should provide an 
opinion as to whether the Veteran has 
bladder impairment associated with his 
service-connected lumbar spine 
disability, and thoroughly explain the 
basis for his or her opinion.  

b.  If the examiner concludes that 
bladder impairment associated with the 
Veteran's lumbar spine disability is 
present, the examiner should provide a 
thorough description of the symptoms 
associated with the Veteran's bladder 
impairment.  In doing so, the examiner 
should comment on the following: (1) 
the Veteran's urinary frequency; and 
(2) whether the Veteran's bladder 
impairment requires use of absorbent 
materials and, if so, how often the 
materials must be changed. 

c.  The examiner should distinguish to 
the extent possible between 
symptomatology resulting from the 
Veteran's service-connected lumbar 
spine disability (and, if found, 
associated bladder impairment) and any 
non-service-connected disorders which 
may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should so state 
in the examination report.

3.  After any additional notification 
and/or development deemed necessary is 
undertaken, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


